NEGATIVE ELECTRODE PLATE, SECONDARY BATTERY, AND APPARATUSCONTIANING THE SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. 

Status of Claims
Claims 1-20 are pending, wherein claims 1-5 and 7-10 are amended and claims 13-20 are newly added. Claims 1-20 are being examined on the merits in the current Office action.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 is being considered by the examiner.

Specification
The amended title of the application filed on June 15, 2022 is accepted.

Drawings
The drawings filed on June 15, 2022 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a size a”, “a size b”, “a size c”, “a size d”, etc. as claimed must be shown in, for example, Fig. 1 or the feature(s) canceled from the claim(s).  No new matter should be entered. In addition, it appears that the marked “MD direction” and “TD direction” in Fig. 1 should be vertical instead of horizontal, because both the first and second cross sections are in a thickness direction and are respectively parallel to the first direction (MD direction, spec. [0028]) and second direction (TD direction, spec. [0028]), as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180287145 A1, hereafter Lee) in view of Li et al. (CN 108832134 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Li).
Regarding claims 1, 3, 5, 13-14 and 16, Lee teaches a negative electrode plate (See, e.g., Fig. 1), comprising:
a negative electrode current collector (100);
a negative electrode active material layer, comprising at a first active material layer (210) and a second active material layer (220), wherein the first active material layer comprises a first active material natural graphite ([0021]) and the second active material layer comprises a second active material artificial graphite ([0021]).
Lee teaches the negative electrode current collector may be formed of copper ([0017]). However, Li discloses that the use of copper will cause many disadvantages such as poor mechanical processing performance (brittle, insufficient toughness, irreversible creases or fractures) and relatively large space occupied in the battery, which will bring about serious safety issues due to thermal runaway, lowered energy density of the battery and thereby affects the battery performance ([0004]). Li further discloses a current collector formed by coating a polymer thin film substrate (e.g., a polypropylene film, [0025]) with a metal conductive layer (e.g., copper conductive coating, [0011]) has advantages such as better flexibility and mechanical strength, low mass density, reduced total mass of the battery, improved energy density of the battery, etc. (at least, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Li into Lee such that a metal conductive layer coated polymer thin film substrate is employed as an alternative to the negative electrode current collector of Lee, in order to achieve the advantages as stated above.
As a result, Lee in view of Li teaches that the negative electrode current collector comprises an organic support layer (i.e., “polymer thin film substrate” in Li) and a metal conductive layer disposed on at least one surface of the organic support layer, the first active material layer is disposed on the surface of the metal conductive layer away from the organic support layer, and the second active material layer is disposed on the surface of the first active material layer away from the metal conductive layer.
As to the claimed shape in the limitation “the natural graphite has an initial morphology that is one or more of spherical-like and oval-like shapes” recited in claim 5, it is submitted that absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
Further, one of ordinary skill in the art would easily generate a first cross section in a thickness direction (as a first direction as claimed) of the negative electrode plate and a second cross section in a thickness direction (as a second direction as claimed) of the negative electrode plate from Fig. 1 of Lee. The generated first cross section and the second cross section will be parallel to the first direction and the second direction, respectively, and the first cross section and the second cross section will intersect with each other when the generated two cross sections are not parallel. As a result, the first cross section and the second cross section will have sizes a, b, c, and d as claimed in claim 1. 
The inequations associated with a/b and c/d, claimed in claims 1, 3 and 13-14, represent changes of ratios or proportions of a/b and c/d. A mere change in proportion is not sufficient to provide a patentable distinction over the prior art since the sizes or proportions itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B). Changes in proportions (i.e., a/b and c/d) do not patently distinguish the invention in the absence of persuasive evidence. In the instant case, one of ordinary skill in the art would readily arrive at the claimed proportions of a/b and c/d through routine experimentations since it involves merely ordinary capabilities of one skilled in the art.
Regarding claim 2, Lee in view of Li teaches the negative electrode plate according to claim 1, and further teaches the metal conductive layer is in the range of 200 nm to 5 µm, overlapping the range of 300 nm to 2 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Lee in view of Li teaches the negative electrode plate according to claim 5, and the instantly claimed “the second active material has a hardness greater than that of the first active material” represents a comparison of a property of hardness between the said two materials. Since Lee in view of Li teaches the same materials as instantly claimed/disclosed, the claimed comparison of hardness is necessarily present, as disclosed in the instant specification. If the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 10, Lee in view of Li teaches the negative electrode plate according to claim 5, wherein the first active material may be natural graphite ([0021], Lee), which has a graphitization degree of 96.8% as instantly disclosed, which reads on the claimed range of 94.8% to 97.0%.
Regarding claim 11, Lee in view of Li teaches a secondary battery comprising the negative electrode plate according to claim 1 ([0036], Lee).
Regarding claim 12, Lee in view of Li teaches an apparatus comprising the secondary battery according to claim 11 (e.g., “electric vehicles”, [0044], Lee).
Claims 4, 7-8, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li, as applied to claim 1 or claim 5 above, and further in view of Lee-II et al. (US 20190027740 A1, hereafter Lee-II).
Regarding claims 4, 7-8, 15 and 17-19, Lee in view of Li teaches the negative electrode plate according to claim 1 or claim 5, but does not appear to specifically disclose a volume average particle size D50 as claimed.
However, in the absence of evidence that a particular D50 is significant, a selection of a D50 would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Lee-II discloses a multi-layer negative electrode comprising a current collector, and a first negative electrode layer and a second negative electrode layer coated on the current collector (See at least Abstract), wherein the first negative electrode layer may include a first negative electrode active material natural graphite and the second negative electrode layer may include a second negative electrode active material artificial graphite ([0041]-[0042]) and the average particle diameter D50 may be in the range of about 10 to 30 µm for particles of the first negative electrode active material and of about 5 to 25 µm for particles of the second negative electrode active material ([0037]). When the average particle diameters D50 satisfy the above ranges, a high capacity and high adhesion electrode and a high energy density per volume for the second negative electrode active material layer can be secured ([0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have selected a D50 of about 10 to 30 µm for the first active material particles (D501) and a D50 of about 5 to 25 µm for the second active material particles (D502), as taught by Lee-II, for the benefit of achieving advantages stated above. The ranges of D501 being from 10 to 30 µm overlaps the claimed ranges of 5 to 25 µm (claim 4) and 10 to 20 µm (claim 15), respectively. The range of D502 being from 5 to 25 µm is the same as the range recited in claim 7 and overlaps the claimed range of 10 to 20 µm (claim 17). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Further, when D50 = 30 µm for the first active material and D50 = 25 µm for the second active material, the D50 for the first active material is greater than D50 for the second active material, as claimed in claim 18.
Li further teaches the organic support layer of the negative electrode current collector may be polypropylene having a thickness of 5 to 50 µm ([0013], [0025]) and a metal copper coating having a thickness of 200 nm to 5 µm ([0011], [0013]). The composition of the negative electrode collector is the same as instantly disclosed in Table 1, and the thickness values are consistent with those disclosed in the instant Table 1. Thus, it is reasonably expected that the Young’s modulus E of the negative electrode current collector of Lee in view of Li and Lee-II is like those as instantly disclosed. Furthermore, together with D501 and D502 values mentioned above, it is reasonably expected that the claimed relationships between D501, D502 and E in claims 8 and 19 are present.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li, as applied to claim 5 above, and further in view of Takahata et al. (US 20140186702 A1, hereafter Takahata).
Regarding claims 9 and 20, Lee in view of Li teaches the negative electrode plate according to claim 5, but does not appear to specifically teach the thickness ratio of the first active material layer.
However, changing thickness ratio of an active material layer to a total negative electrode layer composed of two active material layers on a current collector involves merely ordinary capabilities of one skilled in the art, which would not patentably distinguishable in the absence of significant results. For instance, Takahata discloses that the thickness ratio of a natural graphite layer (corresponding to the first active material layer) and an artificial layer (corresponding to the second active material layer) is adjustable ([0110]). Thus, as disclosed by Takahata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have readily arrived at the claimed ranges of from 10% to 50% (claim 9) and from 20% to 35% (claim 20) through routine experimentation.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument with respect to the ranges of a/b and c/d (p13), it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice. De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice.
In response to Applicant’s arguments about “Lee does not mention the use of a specific active material in … from cracking and subjecting to other damage” (See the end of the last paragraph of page 13 of the Remarks), it is respectfully noted that the arguments are not commensurate with the scope of the claim(s). The features mentioned in the arguments are not recited in the claim(s). However, even if they are included in the claim(s), the features are still not patentably distinguishable because they merely represent purpose or function of the used active material. This response also applies to the arguments presented in the first para. of page 14.
In response to Applicant’s arguments against the Lee or Li reference individually (the last para. of p13 and the first para. of p14), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is the combination of Lee and Li, rather than the Lee reference or Li reference, that teaches the claimed limitation. This response similarly applies to the arguments related to the Lee-II reference or the Takahata reference.
In response to the argument that “… they will not be able to obtain the negative electrode claimed in claim 1 (which negative electrode comprises a specific active material), and cannot expect that the negative electrode formed therefrom may solve the technical problem of the composite current collector with a metal conductive layer having a very low thickness” (2nd para., p14), it is respectfully submitted that the rejection has stated how one of ordinary skill in the art would be able to arrive at the claimed structural limitations.
As for “cannot expect that the negative electrode formed therefrom may solve the technical problem of the composite current collector with a metal conductive layer having a very low thickness”, it only represents Applicant’s assertions unsupported by citation to factual evidence. Such assertions will not be credited. Gemtron Corp. v. Saint-Gobain Corp., 572 F.3d 1371, 1380 (Fed. Cir. 2009). In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). In addition, the argument is not commensurate with the scope of the claim(s) since the so-called “technical problem” is not claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727